Citation Nr: 0900785	
Decision Date: 01/08/09    Archive Date: 01/14/09

DOCKET NO.  08-13 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to nonservice-connected pension benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The veteran honorably served in the United States Army 
Reserves on a period of active duty for training (ACDUTRA) 
from September 1960 to March 1961.  He also served with the 
United States Marine Corps from March 1968 to May 1970.  He 
was discharged under conditions other than honorable.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2006 decision of the Houston, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO), which determined that the veteran did not satisfy the 
basic eligibility requirements for receipt of VA nonservice-
connected pension benefits.  

In October 2008, the veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  A copy of 
the transcript is of record.  Additionally, the record was 
held open for 30 days, in which the veteran submitted 
additional medical evidence accompanied by a waiver.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The veteran's period of service from September 1960 to 
March 1961 was not during a period of war.  

3.  The veteran's period of service from March 1968 to May 
1970 was during a period of war.  

4.  The veteran's character of service for the period of 
March 1968 to May 1970 was under conditions other than 
honorable.  



CONCLUSION OF LAW

The basic requirements for entitlement to nonservice-
connected pension benefits have not been met.  38 U.S.C.A. 
§§ 101, 1521, 5303 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.2, 3.3, 3.12 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Decision   

The veteran contends that he is entitled to nonservice-
connected pension benefits.  

Under 38 U.S.C.A. § 1521, pension is payable to a veteran who 
meets the service requirements and who is permanently and 
totally disabled due to nonservice-connected disabilities 
that are not the result of willful misconduct.  38 U.S.C.A. § 
1521(a) (West 2002 & Supp. 2008).  A veteran meets the 
service requirements if such veteran served in the active 
military, naval, or air service:  (1) for ninety (90) days or 
more during a period of war, (2) during a period of war and 
was discharged or released from such service for a service-
connected disability, (3) for a period of 90 consecutive days 
or more and such period began or ended during a period of 
war, or (4) for an aggregate of 90 days or more in two or 
more separate  periods of service during more than one period 
of war.  38 U.S.C.A. § 1521(j) (West 2002 & Supp. 2008).  

The relevant period of war surrounding the veteran's active 
duty is the Vietnam era.  For veterans who served on active 
duty in the Republic of Vietnam, recognized service during 
the Vietnam Era (War) extends from a period beginning on 
February 28, 1961 and ending on May 7, 1975.  For veterans 
who did not serve in the Republic of Vietnam, recognized 
service during the Vietnam Ear (War) extends from a period 
beginning on August 5, 1964 and ending on May 7, 1975.  38 
C.F.R. § 3.2(f) (2008).  

In regards to the veteran's first period of service, the 
veteran's DD Form 214 shows active service in United States 
Army Reserves from September 1960 to March 1961.  The veteran 
does not contend that his active duty extended past March 
1961.  More importantly, the veteran's DD Form 214 does not 
reflect any active service in the Republic of Vietnam, nor 
does the veteran assert such.  As the veteran did not serve 
in Vietnam during his active service, the veteran's dates of 
active duty service from September1960 to March 1961 do not 
correspond to any recognized period of war as defined by 38 
C.F.R. § 3.2.  

Turning to the veteran's second period of service, the Board 
notes that in order to qualify for VA benefits, a claimant 
must be a "veteran."  Frasure v. Principi, 18 Vet. App. 
379, 385 (2004); see also Cropper v. Brown, 6 Vet. App. 450, 
452 (1994); Aguilar v. Derwinski, 2 Vet. App. 21, 23 (1991).  
Section 101(2) of the U.S. Code defines a "veteran" as, 
inter alia, a person "who was discharged or released [from 
service] under conditions other than dishonorable."  38 
U.S.C.A. § 101(2).  A claimant receiving a discharge under 
other than honorable conditions may be considered to have 
been discharged under dishonorable conditions in certain 
circumstances.  See 38 U.S.C.A. § 5303; 38 C.F.R. § 3.12.  

Where VA determines that a person's discharge from service 
was under dishonorable conditions, the payment of pension, 
compensation or dependency and indemnity compensation, based 
on that period of service, is barred.  See Cropper, 6 Vet. 
App. at 452-53; 38 C.F.R. § 3.12.  

The provisions of 38 U.S.C.A. § 5303(a) provide that the 
discharge of any person from the Armed Forces on the basis of 
an absence without authority from active duty for a 
continuous period of at least 180 days if such person was 
discharged under conditions other than honorable, unless such 
person demonstrates to the satisfaction of the VA Secretary 
that there are compelling circumstances to warrant such 
prolonged unauthorized absence, shall bar all rights of such 
person under laws administered by the Secretary based upon 
the period of service from which discharged or dismissed, 
notwithstanding any action subsequent to the date of such 
discharge by a board established pursuant to 10 U.S.C. § 
1553.  See also 38 C.F.R. § 3.12(c)(6).

Although the veteran's period of service is clearly during a 
period of war, he is shown to have received a discharge under 
dishonorable conditions.  In an August 1970 Administrative 
Decision, it was noted that the veteran went absent without 
leave (AWOL) from May 25, 1968 to October 22, 1968 and from 
February 2, 1969 to November 5, 1969.  Based upon the 
committed offenses, it was determined that the veteran's 
discharge for his period of service from March 7, 1968 to May 
5, 1970 would be under "dishonorable conditions."  While it 
appears that his character of discharge was upgraded to 
"under conditions other than honorable" as reflected on his 
DD Form 214, the veteran is still precluded from entitlement 
to VA benefits.  The veteran was AWOL for a continuous period 
of at least 180 days, and there is no evidence of 
"compelling circumstances" within the record to warrant 
such a prolonged unauthorized absence.  Thus, the Board finds 
that the discharge the veteran received for his period of 
service precludes him from entitlement to VA benefits.  

The Board acknowledges the veteran's contentions during the 
October 2008 hearing pertaining to the events that led to him 
receiving a dishonorable discharge for his second period of 
service.  However, because the veteran did not have verified 
wartime service during his first period of service, and is 
deemed barred from VA benefits due to his undesirable 
discharge from his second period of service, the basic 
eligibility requirements for establishing entitlement to VA 
nonservice-connected pension benefits have not been met.  
There is no authority in the law for an award of such 
benefits without such service.  The veteran's claim for VA 
nonservice-connected pension benefits based on wartime 
service and must be denied.  

In this case, the law is dispositive, and basic eligibility 
for nonservice-connected pension benefits is precluded based 
upon the veteran's service; therefore, eligibility for 
nonservice-connected pension benefits must be denied.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).



Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004), the Court held that VA must 
(1) inform the claimant of any information and evidence not 
of record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; and (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide.  

The VCAA is not applicable to matters in which the law, and 
not the evidence, is dispositive.  See Mason v. Principi, 16 
Vet. App. 129, 132 (2002).  VA will refrain from providing 
assistance in obtaining evidence where the claimant is 
ineligible for the benefits sought because of lack of 
qualifying service, lack of veteran status, or other lack of 
legal eligibility.  38 C.F.R. § 3.159(d).  When there is 
extensive factual development in a case, and there is no 
reasonable possibility that any further assistance would aid 
the appellant in substantiating his claim, VCAA does not 
apply.  38 U.S.C.A. § 5103A(a)(2) (Secretary not required to 
provide assistance "if no reasonable possibility exists that 
such assistance would aid in substantiating the claim").  
Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  
Moreover, this decision results in a denial of nonservice-
connected pension benefits and any failure to provide notice 
as to the effective date and rating is harmless error.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In this case, the law is dispositive, and basic eligibility 
for nonservice-connected pension benefits is precluded based 
upon the veteran's periods of service; therefore, eligibility 
for nonservice-connected pension benefits must be denied.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  


ORDER

Entitlement to nonservice-connected pension benefits is 
denied.  



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


